Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01121-CV
____________
 
KIM
ZAFFINO, Appellant
 
V.
 
WILLIAM
J. ESTRADA, M.D., Appellee
 

 
On
Appeal from the 133rd District Court
Harris
County, Texas
Trial
Court Cause No. 02-08823
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 30,
2002.  The notice of appeal was filed on
October 1, 2002.  To date, the filing fee
of $125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
January 9, 2003, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of January 9, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.